Citation Nr: 1327719	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  07-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety.  

2.  Entitlement to service connection for polyarthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran requested a travel Board hearing but in July 2008 he cancelled that request.  

The Board remanded the case in October 2009 to obtain VA treatment records and in November 2010 because additional VA treatment records had been received since the last Supplemental Statement of the Case (SSOC).  In the March 2011 Board remand it was noted that the appeal originally included entitlement to service connection for pyorrhea but this claim was granted in a April 2010 rating decision and was no longer on appeal.  The case was again remanded for further development in March 2011 to obtain Social Security Administration (SSA) records and afford the Veteran VA examinations.  

In April 2010 the Veteran withdrew from appellate consideration entitlement to service connection for post-traumatic stress disorder (PTSD), acknowledging that it was a result of postservice events (from clinical references on file, apparently due to events associated with Hurricaine Katrina).  

A June 2012 rating decision granted service connection for arthritis of the left shoulder and assigned an initial 20 percent disability rating, all effective April 1, 2005.  The Veteran and his representative have not filed a Notice of Disagreement (NOD) with any aspect of that decision and, so, no issues stemming from that rating decision are in appellate status.  

This appeal has been expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  


FINDINGS OF FACT

1.  The competent evidence is against a finding that an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety, is related to service, or was caused by or aggravated by service-connected disability and against finding that a psychosis, including major depression, manifested within one year of service discharge; and against finding that abuse of alcohol and drugs is due to a service-connected disability.  

2.  The competent evidence is against a finding that any arthritis, other than the service-connected arthritis of the left shoulder, is related to service, or was caused by or aggravated by service-connected disability and against finding that arthritis manifested within one year of service discharge.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety, are not met.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012). 

2.  The criteria for service connection for polyarthritis are not met and alcoholism and drug abuse are not due to or aggravated by a service- connected disability.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(2) (2012).  VCAA-compliant notice was intended to be provided before the initial unfavorable decision but may be provided thereafter if there is no prejudice, e.g., prior to a subsequent readjudication, even in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  

Prior to the initial denial of the claims herein for service connection in January 2006, by RO letter of June 2005 the Veteran was notified of evidence necessary to substantiate such a claim, as well as which evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  By RO letter February 2007, prior to SSOCs of December 2007, May and December 2010, and August 2012, he was notified of how disability ratings and effective dates were determined.  Thus, he provided notice of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) and VA treatment records are on file.  Also, his private treatment records have been obtained.  The records of the Veteran's claim for SSA disability benefits have been obtained pursuant to the March 2011 Board remand.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

The Veteran was afforded VA examinations in conjunction with his claims, pursuant to the March 2011 Board remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Thus, the Board concludes that there has been compliance with the prior Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Also, a medical opinion was obtained from an expert of the Veterans Hospital Administration (VHA) as to the claim for service connection for a psychiatric disorder.  In this regard, the request for a VHA opinion incorrectly stated that the STRs reflected a diagnosis of schizophrenia.  The VHA expert, however, correctly noted that the record (consisting now of six volumes) was completely devoid of any diagnosis of schizophrenia and, so, no opinion could be offered as to that diagnosis.  Otherwise, the opinion of the VHA expert is fully in response to the Board's request.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 


Background

The STRs show that the July 1976 examination for enlistment into service was negative, as was an adjunct medical history questionnaire.  

In August 1976 an ace wrap was applied for a complaint of pain of the left foot.  Two days later he was seen for his left ankle, and four days after that he was treated for a left ankle strain.  He also complained of right foot pain.  

In March 1978 the Veteran complained of complained of chronic low back pain after bending over for longer periods.  He had a history of a prior strain.  After an examination the assessments included a low back strain, for which he was given medication for pain.  In November 1978 he reported having left shoulder pain for 2 days without any known trauma.  The day before he had also had left wrist pain but not currently.  After an examination the assessment was bursitis.  

In April 1979 the Veteran complained of a sprained ankle 5 days earlier, while roller skating, and having re-sprained it the day before when he fell.  After an examination the assessment was a sprained right ankle.  He was given an ace wrap and crutches.  The same day as this initial evaluation he was seen at a physical therapy clinic where, after an examination, the assessment was a possible deltoid ligament sprain.  An X-ray of the right ankle revealed no evidence of significant pathology.  

In May 1979 the Veteran complained of right ankle pain and continued swelling since his original sprain.  After an examination the assessment was an unresolved sprain.  Two days later, when he continued to complained of pain and swelling, and after an examination the assessment was a chronic deltoid ligament strain.  

The May 1979 examination for service discharge revealed no psychiatric abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had cramps in his legs, recurrent back pain, foot trouble, and depression or excessive worrying.  But, he did not report having or having had broken bones; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; painful or trick shoulder; trick or locked knee; frequent trouble sleeping; loss of memory or amnesia; or nervous trouble of any sort.  It was noted that he had a history of low back pain and pes planus for which he had been given arch supports to use with combat boots.  

VA outpatient treatment (VAOPT) records show that in June 1987 the Veteran was in a motor vehicle accident (MVA) and sustained a cervical spine fracture.  In March 1997 he complained of inflammatory arthritis of his hands, knuckles, fingers, wrists, elbows, shoulders, neck, back, hips, pelvis, knees, and ankles.  In April 1997 there was an assessment of presumptive seronegative rheumatoid arthritis.  He had diffuse synovitis of both hands.  In May 1997 he denied substance abuse.  In May 1998 it was noted that his medical chart indicated a diagnosis of rheumatoid arthritis.  

A November 2004 VAOPT record noted that the Veteran had reverted back to using crack cocaine and to alcohol abuse.  In January 2005 he was depressed due to his finances and being homeless.  In January 2005 he had a dislocated left shoulder.  There were also assessments of hepatitis C, gout, and polyarthritis.  He had stopped working in 1996 due to arthritis.  In March 2005 he reported having begun drinking alcohol and used marijuana at age 22.  He first used cocaine at age 32.  In the past he had smoked crack cocaine.  

A March 2006 VAOPT record shows that the Veteran fell and fractured his left ulnar styloid and distal radius.  In May 2006 he reported having trouble coping with job-related stress and that all this started six months ago when he had a lot of depression and an episode of suicidal ideation.  In June 2006 he reported having lifelong struggles with recurrent depression.  In July 2006 he reported he had lost his job after he began drinking and using crack cocaine on a daily basis.  He had struggled with anxiety symptoms most of his life but that these had worsened and become mixed with depressive symptoms.  His alcohol dependency dated back decades.  He had had multiple psychiatric hospitalizations for anxiety and depression.  

A VA 2007 left knee X-ray revealed no bony abnormality.  VA X-rays in December 2007 revealed right mild hallux valgus with associated degenerative changes of the 1st metatarsophalangeal joints, with joint space narrowing.  A February 2008 VAOPT record reflects an assessment of major depression.  In August 2009 there was an assessment of a mood disorder secondary to general medical condition - Hepatitis C.  Other assessments were knee arthralgia and shoulder joint pain.  

A VA left wrist X-rays in February 2010 reveal a possible old navicular fracture but X-rays of the left hand were negative, and also there was minimal joint space narrowing of the left knee without significant degenerative change.  A left knee X-ray in May 2011 revealed a patellar spur.  

On VA orthopedic examination in May 2011 the Veteran's STRs and VA records were reviewed.  It was opined that the Veteran's bilateral wrist and left knee conditions were not caused by or a result of symptoms demonstrated during service or manifested to a compensable degree with one year of service discharge in 1979.  Having reviewed the entire claim file in detail it was noted that there was a complaint of inservice left wrist symptoms in 1978 but this seemed to have resolved without disability at the time of service discharge.  According to the Veteran's statements, his bilateral wrist condition did not begin until about 1995 to 1997.  Therefore, there was no good relationship in the time between the onset of the bilateral wrist symptoms and his time in the military.  It was opined that there was no causal relationship between his left wrist symptoms and his current bilateral wrist complaints.  There was no documentation of left knee complaints during service and no documentation of any inservice left knee injury.  There was no good relationship in the time between his military service and the onset of his left knee symptoms.  His occupation as a laborer was most likely the cause of his current bilateral wrist and left knee conditions because of the repetitive heavy use of these joints required to do his work.  

On VA psychiatric examination in May 2011 the Veteran's claim file was reviewed.  The Veteran reported having been arrested while in high school for "DUI" but changed this to be after high school but before his military service; but then changed even this history to one in which he was arrested for DUI after his military service.  During service he had been disciplined for using marijuana and for refusing to obey an order; and also for an altercation with others in which he had drawn a gun.  He stated that he had not then realized that he was depressed.  He reported that he had been treated, while posted in El Paso, Texas, or perhaps in Korea, for depression but could not recall what was done and did not even recall having asked for treatment.  He reported an extensive history of postservice use of marijuana, cocaine, and crack.  

The examiner noted that the Veteran's VA electronic records only went back to 1997 when he was being treated for substance abuse.  As a child he had been traumatized by seeing others abuse his mother.  After a mental status examination it was noted that he had bee detoxified from alcohol three times and had been given an anti-psychotic to assist with his complaint of being unable to sleep.  Psychological testing indicated possible problematic alcohol consumption.  

The diagnoses were polysubstance dependence in partial remission; substance induced mood disorder; a personality disorder, not otherwise specified (NOS), with prominent anti-social and borderline traits; and chronic substance abuse.  The examiner stated that the Veteran's episodes of depression were secondary to his acts and their consequences committed while under the influence of alcohol.  

The examiner further noted that an April 1997 clinical record had recorded the Veteran's history of having his first episode of depression and having reported that he had been drinking alcohol.  The examiner opined that the Veteran had a personality disorder during service "as well as likely alcohol abuse as well."  The examiner could find no evidence that the Veteran had been treated during service for depression but the Veteran's substance abuse presented as being a prominent factor in two his three disciplinary actions and his true diagnosis in respect to depression, alcohol, and drug use should be substance induced mood disorder, and neither this diagnosis nor his personality disorder could be considered a result of his military service.   

Records from the SSA include a March 2010 report of a psychological evaluation which noted that the Veteran had been diagnosis with arthritis 20 years ago.  An April 2010 report of an evaluation noted that he had started getting joint pain in about 1996.  He had had multiple work-ups and had been told that he had neither rheumatoid arthritis nor lupus; and they were not sure what type of arthritis he had.  A November 2010 report reflects that the Veteran reported having self-medicated with marijuana since the 1970s for depression.  He reported that the depression had gone undiagnosed until about 2001.  

The January 2013 report of a VHA expert reflects that the Veteran's entire record was reviewed.  The Veteran had displayed conduct and disciplinary issues during service and there was a significant time between his service discharge and his presentation to VA for treatment for a mental health condition.  While there was a reference to a suicide attempt in the 1980s, he first presented to VA for treatment in 1997.  

The expert reported that the diagnosis of a personality disorder, NOS, with anti-social and borderline traits was correct.  The Veteran's history of irritability, reckless behavior, and impulsivity supported this diagnosis.  It was felt that this disorder was not subject to or aggravated by a superimposed disease or injury during service.  It was noted that, by definition, a personality disorder was not due to the direct physiological effects of a substance or a general medical condition.  

As to an acquired psychiatric disorder, there were a variety of diagnoses over the years.  The identified conditions fell into the categories of "mood/anxiety" disorders, substance abuse disorders and substance induced mood disorders.  It was noted that multiple mood and anxiety disorder diagnoses were in the chart, including major depressive disorder, recurrent; dysthymia; mood disorder, NOS; anxiety disorder, NOS; mood disorder secondary to general medical condition; and situational depression.  The common thread through all these conditions was a sad or anxious mood.  The expert noted conflicting histories of the length of the Veteran's reported depression, i.e., that it had started after service or, as related by the Veteran, that is had not been recognized during and since service.  The VA expert felt that the mood and anxiety symptoms had been episodic in nature, rather than continuous.  The expert noted the absence of inservice evidence of psychiatric symptoms other than a complaint at service discharge of depression and, as to this, commented that a patient's report of "depression" did not necessarily indicate a clinical diagnosis of depression, as such a diagnosis required specific diagnostic criteria, including a time course and breadth of symptoms, which were not identified during service.  There was no documentation at that time, i.e., service discharge, to support a clinical diagnosis of depression.  It was very significant that the Veteran did not seek out treatment for depression and anxiety symptoms until many years after service.  The expert's opinion was, form the records reviewed, that it was more likely than not that the clinical depression and anxiety did not arise during military service.  Rather, the Veteran had a mood disorder, i.e., substance induced depression that was not caused or aggravated by military service or a service-connected disorder.  It was probable that at some point the Veteran had also had an anxiety disorder, i.e., substance induced anxiety that had now resolved and was not caused or aggravated by military service or a service-connected disorder. 

As to substance abuse, the Veteran's varying and at times conflicting histories were noted.  The expert opined that there was an equal likelihood that the Veteran's alcohol use/dependence began during service as there was before or after miliary service.  It was not felt that substance abuse was secondary to any service-connected disability.  There was a greater likelihood than not that the Veteran's cannabis abuse/dependence began while in military service but it was not felt that this substance abuse was secondary to any service-connected disability.   As to cocaine abuse and nicotine dependence, there was an absence of evidence to indicate that this substance abuse was secondary to a service related condition.  His polysubstance dependence, in full sustained remission, was not secondary to a service related condition.  

As to a substance induced mood disorder, the expert felt that this was more likely than not this arose after the Veteran's military service and was not secondary to any service related condition.  In the expert's opinion the diagnoses were (1) substance induced mood disorder; (2) polysubstance dependence in full sustained remission; and (3) a personality disorder, NOS, with anti-social and borderline traits.  


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Generally, service connection for a disability requires (1) the existence of a present disability: (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the nexus requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed.Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Certain conditions, arthritis and a psychosis will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Previously, caselaw allowed for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 (2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed.Cir. 2008).  However, recently in Walker v. Shinseki, No. 2011-7184, slip op. at 14 (Fed.Cir. Feb. 21, 2013); 2013 WL 628429 (C.A.Fed.) these cases were explicitly overruled by the United States Court of Appeals for the Federal Circuit.  In sum, in Walker, No. 2011-7184, slip op. (Fed.Cir. Feb. 21, 2013) it was held that continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  

In Walker v. Shinseki, No. 2011-7184, slip op. (Fed.Cir. Feb. 21, 2013); 2013 WL 628429 (C.A.Fed.) the Court interpreted the interplay between 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) as permitting service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown inservice or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, slip op. at 11 and 12.  The second circumstance is when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, here, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2012).

However, an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

38 U.S.C.A. § 1154(a) requires consideration of all pertinent medical and lay evidence.  "[T]here is no categorical requirement of 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis'."  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (citing v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) quoting Jandreau , 492 F.3d at 1377 (2007)); see also 38 C.F.R. § 3.307(b) (a determinative factual basis can be shown by medical or competent lay evidence) and 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  


An Acquired Psychiatric Disorder

Post service evidence indicates that the Veteran had a personality disorder.  Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service. See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. Here, the Board finds no evidence of personality disorder diagnosed during service, nor is there evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for this disorder.  

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in extensive alcohol and substance abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs, and at times even contradictory histories.  Likewise, the wide variety of usage of both alcohol and many types of drugs, e.g., marijuana, cocaine, and crack cocaine, do not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder due to nonservice-connected disability, e.g., a personality disorder, such as abuse or dependence on alcohol or any drug, this is not a basis for a grant of service-connection because it is based on a non-service-connected disability.  See 38 C.F.R. § 3.310(a).  The Veteran's only service-connected disability is arthritis of the left shoulder and in this case there is no competent evidence that his abuse of alcohol or numerous types of drugs has been caused by or is the result of his service-connected left shoulder arthritis.  

Statements made to a medical examiner at separation from service are not necessarily offered for purposes of seeking diagnosis and treatment (although statements made to the examiner may be conveyed for this purpose), nevertheless the Board may placed greater probative value on a veteran's statements at the time of separation examination not because they were offered for purposes of acquiring medical assistance, but because they were contemporaneous to the time when a veteran later claims to have begun experiencing symptoms of psychiatric disability.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  On the other hand, the VHA expert in essence, and after reviewing the entire record, was of the opinion that the Veteran's complaint of depression at service discharge was not a manifestation of a chronic acquired psychiatric disorder.  That VHA expert suggested that personality disorders, themselves, are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms during service is not inconsistent with the Veteran's personality disorder, which by its very nature pre-existed and co-existed with his military service.  Significantly, the presence of symptoms, e.g., depression, is not inconsistent with a personality disorder and, so, the complaint of depression or excessive worrying at service discharge is not deemed to be a manifestation of a depressive disorder which is shown to have manifested many years later, and after years of alcohol and drug abuse as well as the noted consequences of this abuse on his private life and employment difficulties.  

Moreover, it is also significant to note that while the Veteran first sought VA treatment in 1997, he did not file a claim for service connection for psychiatric disability until 2005.  

Here, as to the second and third circumstances in Jandreau, Id., the Veteran has not reported that he had an inservice, i.e., contemporaneous, diagnosis of an acquired psychiatric disorder, or of a psychosis within one year of service discharge in 1979.  Also, he has not described inservice symptoms which is supported by a later diagnosis by a medical professional, i.e., that an acquired psychiatric disorder existed during service or of a psychosis within one year of his 1979 service discharge.  As to the first circumstance in Jandreau, Id., the Veteran is not competent to diagnosis a psychiatric disorder, based on his putative inservice symptoms, because he lacks the education, training, and expertise to properly diagnosis an acquired psychiatric disorder, particularly when, as here, he also had a personality disorder which can cause and result in psychiatric symptomatology.  

Moreover, the Board finds that the opinions of the 2011 VA examiner and 2013 VHA expert outweigh the Veteran's more recent statements which suggest that he continuously had psychiatric symptoms following his military service.  Also, there is no competent evidence that any current acquired psychiatric disorder has been caused or aggravated by his service-connected arthritis of the left shoulder.  

Accordingly, service connection for an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety, is not warranted.  

Polyarthritis

The Veteran was treated during service for acute sprains or strains of each ankle, as well as low back pain.  Except as to his right ankle, in each case, the treatment was of limited duration and no chronic residuals were shown.  There is an inservice notation of an unresolved and chronic right ankle ligament strain.  However, these two notations were made only two days apart and only a month after sustaining two sprains or strains of that ankle.  However, X-rays were negative and the injury was limited to the soft tissue, i.e., a ligament of the right ankle.  The postservice clinical evidence does not make any mention or reference to a "chronic" right ankle sprain or strain, or any residual disability or pathology from the inservice strains or sprains.  Thus, the Board concludes that the injuries of the right ankle during service were no more than acute and transitory, ultimately healing without "chronic" residuals.  In other words, there is not a sufficient combination of manifestations and observation to establish that the Veteran had "chronic" residuals of the two right ankle sprains or strains which occurred in April 1979, only a few months prior to his July 1979 discharge from service, particularly since the service discharge examination revealed no chronic residuals and the Veteran made no specific complaint as to his right ankle in the medical history questionnaire at service discharge.  See 38 C.F.R. § 3.303(a) (For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic.").  

It is not until many years after discharge from service in 1979 that the Veteran first sought treatment, in the mid to late 1990s, for complaints relative to multiple joints and after a postservice MVA in which he injured his cervical spine.  Also, he sustained left wrist fracture of the left ulnar and left radius.  

Although X-rays have revealed the presence of arthritis in some of the Veteran's joints, there was no radiological evidence of arthritis of any joint during service or within the first year after the Veteran's 1979 discharge from active service.  While arthritis is a chronic disease, listed at 38 C.F.R. § 3.309(a), to the extent that the Veteran now seeks to establish service connection on the basis of continuity of symptoms, the Board notes that the Veteran's history in this regard is simply not sufficiently consistent to be credible.  While he is competent to attest to having had joint pain, 38 C.F.R. § 3.303(b) provides that not every inservice complaint of joint pain, such as the pain of the ankles, from strains, and low back, and other joints even if only first attested to many years after service will be sufficient to establish service connection for arthritis when, as here, it is first shown as a clear cut clinical entity many years after military service.  Further, the presence of arthritis can only be established by radiological studies and, so, the Veteran is not competent to establish that any joint pain during service or within the first postservice year was due to arthritis.  Likewise, he had not reported having had a contemporaneous diagnosis of arthritis during service or within the first postservice year and has not described inservice symptom which have supported a later diagnosis by a medical professional.  See Jandreau, Id.  

Rather, the only medical opinion on file is that from the VA orthopedic examination in May 2011 and this does not support the claim.  That opinion specifically noted that the Veteran reported that his bilateral wrist condition did not begin until about 1995 to 1997.  This is consistent with the evidence found in SSA records that the Veteran reported that he started getting joint pain in about 1996.  While a systemic process has been suspected in the development of this multi-joint pain, no systemic process, e.g., rheumatoid arthritis, has been definitively established to exist, much less to be of service origin.  And all of this is most consistent with the 2011 VA medical opinion that the Veteran's postservice occupation and repetitive heavy use of his joints as a laborer was the most cause of his current joint pathology.  

Accordingly, service connection for polyarthritis is not warranted.  This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include polysubstance-induced mood disorder, claimed as depression and anxiety, is denied.  

Service connection for polyarthritis is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


